                      Case 1:19-cv-00218-TSK-MJA Document 1 Filed 12/06/19 Page 1 of 2 PageID #: 1
                                                                                    PILEb
                                                                                  DEC 062019
     C                                                         ~




                                                                     u~:J~0jc~~.              %~~J


ZZZI
~                                                                                                              —-



                                                         ~          [~I ~                 r
.-——-~.——---—

                                                                                        ~‘ ~   ~—‘~~•~:‘   ~




                            ~ :L~’-          ~
~                                            ~ 2ii~                           ~
    -~                  -                     ~                                                                -




                              i~±~   ~ ~L~zLL~ ~
~    -            -    -    (~~f                  c~~±±
                            ~!~J ~                ~..   ~                                      ~




                                         ~



         -   -              ~~           f~LAlI         Zy~i~h~ ~
                            ~        4fri~fJ~j    I~k ~ ~
                            ~~
                             ~ ~t c~.
                            ~rj~1j:~2f   ~   ~ ~LL1L~ A~L~kr~        fY!~’~r Jt~/~             ~4
                                                                                               ~
                            ~ ~       ~
                            i’Y’~y ~Li~JQh  ~~ ~                                        ~
                           ~ i~pJLs~ir~La~ I y..L k ~


                           ~ t~i                    ~ %~fr (~.i& ~
    ()                     ~
                           ~~
                             3~ ii ~ d


             --        _b1~~4 ~ ~                                            ~±
    Case 1:19-cv-00218-TSK-MJA Document 1 Filed 12/06/19 Page 2 of 2 PageID #: 2




0
                      ~ ~                 ;..~                             ~                           ~                                     ~            ~ k~Y~iL
                                              ~                                                                             ‘p                           It                   ~r
                                      ~                              ~                    12.      ~                                 3i-~ ~           ~             ~
                                          r~            A                  L ~            A~             P £                           ~                                       r~ i
        L~f~ c ~                                             v’~ ‘~v           ~                   i ~   1~.       ~         ~        ô                                 ~
        ~              ~ ~ .j: ~ ~ ~ ~                                                         ~ ~                                         ~:                 ~
                                                                                     p~                    ~      f                          :~          ~
                                       ~
                                                                                           ~




        ~                  ~          ~ k~4~t                                                      ~       ~                               4i~       tj~E,    ~‘i-~’


                 r~   ~k          ~                                                   ~                ~                                             ~
                                          ~                                          ~                                                                        I         ft.
        ~                                           ~       Li ~       ~   ~                   ~   ~                   ~                              ~        ~A   ~
        I   /L         ~   J      ~S~\              e                      il ~           ~                    -~ I-                   f                      ~p    /
        ~                                                        ~                   ~                                 ~              ~7  P~ ~
            ~ 1;~-u~ ~ ~ ~::                                 4~~i ~                                ~   ~‘~‘                          ~ ~‘~cd ~~-4 ~                                4-~
        Y~1,      ~A~ll         ~Ai                     fl   ~   i~C                               \A~I~       ~                                              ~
                  ~                                         ~ ~4,. ~                               (4~c                ~~~                       ~


                       ~                                                                                                                   ~ i~P~
                      ~               ~ ~ii~J/                                       ~‘   ~ fi~c~t~ k~                           1
       ~ -~-~k ~:                 ~                                                                                    ~t    ~               4                          ~

                                 ~                                         ~              ~                        ~~                                 ~            ~
       (r ~rJ              c’     L’~          ~ ç~
                                          ~                                                                                           +-~4 #I~:               C~4?-~
                  ~                            I?                                -




        ~ ~                 b    I’~-~4-’~-~--—-—---”-’-’

       ~               1/.            Z
